Citation Nr: 1121026	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  05-34 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota

THE ISSUES

1.  The propriety of a reduction of the assigned disability rating for service-connected degenerative joint disease of the right knee with partial right medial meniscectomy from 20 percent disabling to 10 percent disabling, effective August 1, 2005.

2.  Entitlement to an increased disability rating for the service-connected degenerative joint disease of the right knee with partial right medial meniscectomy.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to July 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, reduced the Veteran's assigned rating for her service-connected degenerative joint disease (DJD) of the right knee with partial right medial meniscectomy from 20 percent to 10 percent, effective August 1, 2005.  The Veteran appeals the rating reduction and also seeks entitlement to an increased rating for this orthopedic disability.  (The Board notes that the Veteran is also presently assigned a separate 20 percent evaluation for instability of her right knee, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  As will be further discussed below, the 20 percent evaluation assigned on the basis of right knee instability is currently not on appeal; therefore, the Board will focus its attention on the evidence addressing the Veteran's right knee impairment due to DJD and residuals of a partial right medial meniscectomy other than instability.)

During the course of this appeal, the Board in May 2005 remanded the matter to the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development, including to provide the Veteran with adequate notice that complies with the requirements of the Veterans Claims Assistance of Act of 2000 and to schedule her for a medical examination to assess the present severity of her right knee disability.  Following this development, the rating reduction and the present 10 percent rating for DJD of the right knee with residuals of a partial right medial meniscectomy were confirmed and continued in an April 2010 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board in May 2010, and the Veteran now continues her appeal.       


FINDINGS OF FACT

1.  In correspondence dated in February 2005, the RO notified the Veteran of a February 2005 rating decision issued as a proposal to reduce the rating for her  service-connected DJD of the right knee with partial right medial meniscectomy from 20 percent to 10 percent.

2.  A May 2005 rating decision implemented the disability rating reduction, from 20 percent to 10 percent, for the service-connected DJD of the right knee with partial right medial meniscectomy, effective August 1, 2005.  The 20 percent rating had been in continuous effect for less than five years prior to it reduction on August 1, 2005.

3.  The preponderance of the medical evidence of record at the time of the May 2005 rating decision did not show a material improvement in the service-connected right knee disability due to DJD with partial right medial meniscectomy that was reasonably certain to be maintained under the conditions of ordinary life and work with regard to the continued propensity of the right knee joint to exhibit pain and locking on prolonged standing and sitting.

4.  Prior to January 25, 2010, DJD of the right knee with partial right medial meniscectomy is primarily manifested by joint pain with catching and locking, with radiographic evidence of degenerative changes of the right knee spaces, objective range of motion limited by pain to not more than 4 degrees on active extension and not more than 112 degrees on active flexion after repetitive motion testing.

5.  From January 25, 2010, DJD of the right knee with partial right medial meniscectomy is primarily manifested by joint pain with catching, locking and swelling, with radiographic evidence of degenerative changes of the right knee spaces, objective range of motion limited by pain to not more than 10 degrees on active extension, and not more than 116 degrees on active flexion after repetitive motion testing, mild to moderate muscle atrophy of her right calf musculature, and a slightly altered gait with a shortened stance phase of the right knee due to loss of extension.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the rating for the service-connected DJD of the right knee with partial right medial meniscectomy from 20 percent to 10 percent was improper, and full restoration of the 20 percent rating is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5258 (2010).

2.  The criteria for an evaluation in excess of 20 percent for DJD of the right knee with partial right medial meniscectomy, based on locking, pain and effusion, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).   

3.  The criteria for a separate 10 percent evaluation for DJD of the right knee with partial right medical meniscectomy prior to January 25, 2010, based on radiographic evidence of arthritic changes of the right knee with pain on motion on objective examination, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5010 (2010).   

4.  The criteria for a separate 10 percent evaluation for DJD of the right knee with partial right medial meniscectomy, effective January 25, 2010, based on limitation of motion on extension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist.

As will be further discussed below, the Veteran's claim of entitlement to restoration of a 20 percent evaluation for DJD of the right knee with partial right medial meniscectomy is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) with regard to this issue is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning this matter on appeal. 

With respect to the Veteran's claim for an increased rating for DJD of the right knee with partial right medial meniscectomy decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any VCAA notice errors should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.   However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  The Supreme Court held that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  Therefore, the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.

In the present case, in order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current appeal stems from the Veteran's application to reopen her claim for a rating increase for DJD of the right knee with partial right medial meniscectomy, which was received by VA on August 23, 2004.  Pursuant to a May 2009 Board remand, a VCAA notice letter was dispatched to the Veteran in May 2009, which fully addressed how VA assigned degree of disability and the effective date of a compensation award, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), as pertinent to her increased rating claim.  Thereafter, the claim on appeal was readjudicated in a April 2010 rating decision/supplemental statement of the case, thereby curing any timing of notice defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Following the return of the appeal to the Board in May 2010, neither the Veteran nor her representative has made any assertion that there has been any defect in the timing or content of the VCAA notification letter associated with the current appeal regarding the matters that will be adjudicated on the merits in this decision.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the matter on appeal stems from the Veteran's claim to reopen, which was received on August 23, 2004, the relevant evidence must address the time period commencing one year prior to the date of claim (i.e., August 23, 2003) and extending to the present.  (See 38 C.F.R. § 3.400(o)(2) (2010); see also Hart v. Mansfield, 21 Vet. App. 505 (2007): the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability at issue exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be appropriate and necessary.)  In this regard, the Board observes that clinical records from VA healthcare providers that pertain to the Veteran's treatment for her right knee for the period from 2001 - 2010 have been obtained and associated with the claims file.  

The Board also notes that the Veteran has been provided with VA medical examinations addressing the level of impairment associated with her DJD of the right knee with partial right medial meniscectomy in September 2004 and January 2010.  The Board has reviewed the aforementioned examination reports and clinical opinions and observes that the Veteran's claims file was reviewed by the clinician who performed the January 2010 VA examination.  Furthermore, the examiners who conducted the aforementioned examinations have provided adequate discussion of their clinical observations and a rationale to support their findings and conclusions within the context of the Veteran's relevant clinical history as contained within her claims file.  Thus, when considered collectively, the aforementioned examinations and opinions pertinent thereto are deemed to be adequate for rating purposes for the claim at issue regarding entitlement to an increased rating for DJD of the right knee with partial right medial meniscectomy.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).    

The Board observes that the AMC has substantially complied with the instructions of the Board's prior remand of May 2009, which tasked the AMC with providing the Veteran with legally adequate and compliant VCAA notice as it pertains to her increased rating claim on appeal, reviewing evidence submitted by the claimant without a waiver of first review by the agency of original jurisdiction, obtaining any outstanding relevant evidence for inclusion in the Veteran's claims file, and scheduling her for a medical examination of her degenerative joint disease of the right knee with partial right medial meniscectomy to assess the current state of impairment.  Therefore, no further remand for corrective development is warranted in this regard.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of her claims, and thus no additional assistance or notification is required with respect to the matters that will be adjudicated on the merits in this decision.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged with respect to these matters.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased ratings - orthopedic knee disabilities

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2010).  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

With regard to the right knee disability at issue, historically, the Veteran was granted service connection and a 10 percent evaluation for right knee anterior cruciate ligament (ACL) repair in a December 1988 rating decision.  Over time, her right knee disability progressively worsened, necessitating further arthroscopic surgical repair.  By rating decision of June 2001, the Veteran was awarded a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5010, for DJD of the right knee as a separately ratable disability from right knee instability, which was assigned a separate 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  [See VAOPGCPREC 23-97 (July 1, 1997): A knee disability may be rated under both the Diagnostic Code for arthritis and the Diagnostic Code for joint instability.  The VA Office of the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a.  The Office of the General Counsel noted that Diagnostic Code 5257 specifically addressed only instability of the knee and Diagnostic Code 5003 specifically addressed only arthritis and disability from arthritis due to limitation of range of motion.  The Office of the General Counsel determined that because these Diagnostic Codes applied either to different disabilities or to different manifestations of the same disability, the evaluation of knee dysfunction under both Codes would not amount to pyramiding (i.e., evaluating the same disability under various diagnoses) which was to be avoided under 38 C.F.R. § 4.14.]  Further, the General Counsel has held that separate ratings under DC 5260 (limitation of leg flexion) and DC 5261 (limitation of leg extension), may be assigned for disability of the same joint.  VAOGCPREC 9-2004.

The Board notes the above distinction because the only matter currently before it on appeal is the rating assigned to the Veteran's right knee DJD with partial right medical meniscectomy.  The Board notes in passing that the Veteran is presently rated as 20 percent disabled due to right knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and that this rating is not presently subject to appellate review by the Board.  

Having defined the issue and narrowed the focus of the Board's review only to the pertinent clinical evidence addressing impairment of the right knee due DJD with partial right medial meniscectomy, the Board notes that a thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The applicable rating criteria for evaluating the Veteran's right knee DJD with partial right medial meniscectomy are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256, 5258, 5259, 5260, 5261, and 5262.  These provide the following: 

5010
Arthritis, due to trauma, substantiated by X-ray findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

5256
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010)

5258  Cartilage, semilunar, dislocated:

          With frequent episodes of "locking," pain, and effusion into the joint	       20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010)

5259  Cartilage, semilunar, removal of:

	Symptomatic									       10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010)

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010)

5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010)

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable Diagnostic Codes under § 4.71a in rating the Veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one Diagnostic Code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

The propriety of a reduction of the assigned disability rating for service-connected DJD of the right knee with partial right medial meniscectomy from 20 percent disabling to 10 percent disabling, effective August 1, 2005, and entitlement to an increased disability rating for the same.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13 (2010).

By history, the Veteran's service treatment records show that she underwent surgical repair of her right ACL.  By rating decision of December 1988, she was awarded service connection and a 10 percent evaluation on the basis of limitation of motion on extension to only 15 degrees.  

Although degenerative arthritic changes of the right knee were not detected on X-ray study in December 1990, a radiographic examination of the right knee in August 2000 objectively demonstrated the presence of degenerative arthritic changes and narrowing of the joint compartment.  VA medical examination of May 2001 shows, in pertinent part, that the Veteran's DJD of the right knee with partial right medial meniscectomy was manifested by joint pain and locking, with active extension limited to 10 degrees and active flexion limited to 110 degrees.  Based on these clinical findings, she was granted a rating increase, from 10 percent to 20 percent, for pain and locking of the right knee under Diagnostic Code 5258, effective February 28, 2001, by rating decision of June 2001.

VA treatment records dated 2002 - 2004 show that the Veteran continued to experience constant right knee pain and crepitus due to arthritis and build-up of cartilaginous tissue fragments at the site of her right ACL repair.  Despite prescriptions of Naproxen (a nonsteroidal anti-inflammatory medication), glucosamine condroitin, and multiple injections of Hyalgan fluid into her right knee joint space to provide additional cushioning and support, no significant relief from her symptoms was obtained. 

Pursuant to her August 2004 application for a rating increase for her right knee, the Veteran was examined by VA in September 2004.  The examination shows that she complained of constant right knee pain with locking of the joint with prolonged sitting and standing.  Range of motion testing shows active extension to 4 degrees and active flexion to 112 degrees, with no loss of motion or evidence of fatigability on repetitive testing.  No muscle atrophy of the right lower extremity was observed.  Although she was a mother who worked full-time in a sedentary position, she reported that she could not kneel or use stairs comfortably, walk long distances, or sit for prolonged periods because of her right knee symptoms.  Her right knee symptoms also prevented her from participating in athletic activities that she used to enjoy, including running, basketball, and volleyball.

In February 2005, the RO proposed to reduce the 20 percent rating assigned to the Veteran's DJD of the right knee with partial right medical meniscectomy to 10 percent.  The Veteran was duly notified of this proposal in correspondence dated in February 2005 and offered the opportunity to submit evidence to counter this proposed action.  In response, the Veteran submitted correspondence that her right knee was "locking up" with greater frequency and that she continued to experience constant right knee pain.  Nevertheless, by rating decision of May 2005, the RO reduced the Veteran's 20 percent evaluation for her DJD of the right knee with partial right medical meniscectomy to 10 percent, effective August 1, 2005.  As pertinent, prior to this reduction, the 20 percent rating had remained in continuous effect for 4 years and 5 months since its implementation on February 28, 2001.

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2010); Brown v. Brown, 5 Vet. App. at 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000); Brown, 5 Vet. App. at 420-21.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2010).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. at 419.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2010).

In general, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  However, the Court has specified a different burden of proof with respect to ratings reductions claims.  Because the issue in this case is whether the RO was justified in reducing the Veteran's 20 percent rating, rather than whether the Veteran was entitled to "reinstatement" of the 20 percent rating, the Board is required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted.  See Brown, 5 Vet. App. at 421; see also Kitchens, 7 Vet. App. at 320, 325.

As relevant, the Board notes that the 20 percent rating assigned for DJD of the right knee with partial medical meniscectomy was awarded by the RO in its June 2001 rating decision on the basis of recurrent pain and locking of the Veteran's right knee joint.  The clinical evidence of record at the time of the May 2005 rating decision that reduced this 20 percent rating to 10 percent did not show a material improvement in the Veteran's right knee disability that was reasonably certain to be maintained under the conditions of ordinary life and work.  The medical records reflect that a continued propensity of the right knee joint to exhibit pain and locking on prolonged standing and sitting was noted on VA examination in September 2004 and in the Veteran's credible written statement of March 2005, in which she reported that pain and locking continued to be frequent and persistent symptomatic manifestations of her right knee disability.  As these symptoms are reported to have appeared on prolonged sitting and standing (which are conditions that would be reasonably expected to be encountered in the Veteran's sedentary employment); as the Veteran is competent to report her perceived symptoms, their frequency, and their precipitating factors; as there is no reason to doubt her credibility in this regard, given that the January 2010 VA examiner stated that the Veteran did not exaggerate her right knee symptoms; and as there is no objective evidence on examination in September 2004, or on medical treatment reports contemporaneous to the May 2005 rating decision, that specifically demonstrates that there are no locking symptoms associated with the right knee joint, the Board concludes that the RO was incorrect to conclude that there was, in fact, a material improvement in the Veteran's right knee disability at the time of the May 2005 decision to implement a rating reduction.  Therefore, the reduction of the rating for DJD of the right knee with partial medical meniscectomy, from 20 percent to 10 percent, that went into effect on August 1, 2005, was improper and the 20 percent evaluation must be restored as of this date. 

With regard to the Veteran's claim for a rating increase, the clinical evidence discussed above, and the current medical evidence since the September 2004 VA examination (which includes VA treatment reports from 2005 - 2007, and a January 2010 orthopedic examination report) shows that she was prescribed a TENS unit in September 2005, in an attempt to reduce her painful right knee symptoms.  A December 2005 treatment note indicates that she only worked 4 hours out of an entire one-week work period on account of having lost the balance of time due to flare-up of her right knee symptoms.  The January 2010 VA examination report shows that she reported losing approximately 10 days of work per year due to her knee symptoms.  

In December 2006, a treating physician opined that the Veteran's right knee DJD had progressively worsened over the prior two years.  In July 2007, the Veteran underwent arthroscopic surgery for debridement of her right patellofemoral groove.   

A June 2007 X-ray report of the Veteran's right knee shows radiographic findings consistent with prior ACL repair, right knee, with moderate medial and mild lateral and patellofemoral compartment degenerative changes.  A history of right knee joint locking and catching was noted in the X-ray report.

Lay witness statements dated in June 2009 from the Veteran's friends, family members, and co-workers, indicate that her right knee disability was manifested by observable symptoms of external expressions of pain and discomfort by the Veteran during weather changes and with prolonged use.  

VA examination on January 25, 2010, shows that the Veteran experienced continuous right knee pain with stiffness, swelling and joint locking, aggravated by weather changes, and that her right knee range of motion during this period was limited by pain to not more than 10 degrees on active flexion and not more than 117 degrees on active flexion.  After repetitive motion testing, right knee extension was to 8 degrees and flexion was to 116 degrees.  Mild to moderate muscle atrophy of her right calf musculature was observed.  The Veteran ambulated with a slightly altered gait with a shortened stance phase of the right knee, consistent with right loss of extension.  She wore a neoprene knee brace but did not use a cane or crutches.  The Veteran did not exaggerate her symptoms on clinical testing and evaluation.  She was able to operate a motor vehicle, but with onset of knee pain after prolonged driving, and she was employed full-time in a sedentary position as a finance officer while also attending school full-time for her master's degree.  The records also reflect that she is a mother who is raising several children.

The current 20 percent rating assigned to the service-connected right knee under Diagnostic Code 5258, for locking, pain and effusion, is the maximum rating provided under this code.  Thus, a higher evaluation is not in order, unless another diagnostic code is applicable.  There is no knee ankylosis or impairment of the tibia and fibula with nonunion and marked knee disability.  (Limitation of motion is discussed below.)  As there is no diagnostic code which would provide for an evaluation in excess of 20 percent and compensate the Veteran for knee locking or effusion, the current maximum 20 percent under Diagnostic Code 5258 is the highest evaluation permitted.  Thus, as rating in excess of the restored 20 percent under Diagnostic Code 5258 is not warranted.

The Board has considered the above evidence and finds that upon application of the relevant Diagnostic Codes, there is a clinical basis to assign a separate 10 percent rating for the Veteran's DJD of the right knee with partial right medial meniscectomy prior to January 25, 2010, on the basis of X-ray evidence of arthritic changes with objective demonstration of pain on motion that is otherwise noncompensable on the basis of limitation of motion.  These additional ratings compensate the Veteran for symptoms not included in the 20 percent evaluation under Diagnostic Code 5258.

According to the applicable Diagnostic Codes, to be assigned a separate compensable rating on the basis of limitation of knee motion the clinical facts must demonstrate limitation of flexion to 45 degrees or less, limitation of extension to 10 degrees or more, or ankylosis, or malunion or nonunion of the tibia and fibula.  None of these aforementioned conditions or symptoms is clinically demonstrated to have been manifest for the period from the date of claim in August 2003 to prior to January 25, 2010.  The Board notes that pertinent medical records for this period, including the September 2004 VA examination report, show that the Veteran's limitation of right knee motion on active extension was no greater than 4 degrees, and on active flexion was no greater than 112 degrees, with no additional loss of motion or evidence of fatigability on repetitive testing.  Subsequent medical records do not objectively demonstrate limitation of motion of either extension or flexion to a compensable level until VA examination of January 25, 2010, when the Veteran was shown to have limitation of right knee motion to no greater than 10 degrees on active extension, and no greater than 117 degrees on active flexion, after repetitive motion testing.  Therefore, on the basis of clinical demonstration of limitation of right knee extension to a compensable level of impairment, a separate 10 percent rating under Diagnostic Code 5261 is assigned, effective January 25, 2010.  This 10 percent evaluation replaces the 10 percent evaluation previously assigned under Diagnostic Code 5003-5010 for noncompensable limitation of right knee motion with pain on motion and degenerative changes on X-ray.  As there was not compensable limitation of motion in flexion, separate, additional ratings for both limitation of motion in flexion and extension are not warranted.

Although the current facts demonstrate that a separate 10 percent evaluation for pain on motion/limitation of motion of the Veteran's right knee is warranted, the clinical evidence tends to demonstrate that the limitation of motion of her right knee caused by DJD with right partial medial meniscectomy, even factoring in limitation due to pain and functional loss, does not more closely approximate the criteria for an evaluation above 10 percent under the applicable Diagnostic Codes.  Specifically, the medical evidence does not demonstrate the presence of right knee ankylosis, limitation of extension to 15 degrees or more, or nonunion or malunion of the tibia or fibula.  (See 38 C.F.R. § 4.71, Diagnostic Codes 5256, 5260, 5261, 5262.)  The objective findings also do not more closely approximate the criteria for an evaluation greater than 10 percent on application of these aforementioned Diagnostic Codes.  (See 38 C.F.R. § 4.7 (2010).)   

The Board notes at this juncture that the amputation rule contained in 38 C.F.R. § 4.68 (2010) is associated with the regulations governing the rating of musculoskeletal disabilities, and states that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  To the extent that the rule against pyramiding contained in 38 C.F.R. § 4.14 is not violated, the amputation rule does not prohibit the assignment of multiple ratings for service-connected disabilities affecting the same extremity, as only the combined rating for disabilities of an extremity is not permitted to exceed the rating for an amputation of the same limb at the elective level.  Therefore, the Board's decision to restore the 20 percent evaluation for locking of the right knee joint (Diagnostic Code 5258) and the aforementioned 10 percent rating for limitation of motion in extension (Diagnostic Code 5261), in addition to the 20 percent rating already assigned for instability of the right knee, is not in violation of the amputation rule.

(b.)  Extraschedular consideration

The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected DJD of the right knee with partial medial meniscectomy, with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Although the evidence indicates that the Veteran received regular treatment for her right knee, with a history of multiple arthroscopic surgeries, the records do not indicate that she was frequently hospitalized for this disability.  The clinical evidence establishes that the Veteran's primary disabling condition with respect her employability is her right knee disability due to the combined effects of joint instability from meniscal damage as well as DJD, but the DJD does not, in and of itself, render the Veteran unable to pursue her vocation, in which she is able to engage on a full-time basis with the additional responsibilities of full-time academic study and motherhood.  She has reported losing 10 days of work per year due to her right knee symptoms, which the Board finds is adequately contemplated in, and compensated by the 20 percent rating assigned for joint locking; the separate 20 percent rating assigned for joint instability;  the separate 10 percent rating assigned prior to January 25, 2010, for pain on motion with degenerative arthritis demonstrated on X-ray; and the separate 10 percent evaluation assigned from January 25, 2010, for compensable limitation of motion.  As the Veteran's right knee DJD with partial medial meniscectomy, by itself, is not demonstrated to produce a greater impact on her occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5258, 5259, 5260, 5261, and 5262, the current state of her impairment due to her right knee disability is adequately contemplated in the criteria for the 20 percent schedular and 10 percent evaluations presently assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).

						(CONTINUED ON NEXT PAGE)

ORDER

Restoration of the 20 percent evaluation for DJD of the right knee with partial right medial meniscectomy is granted, subject to controlling regulations applicable to the payment of monetary benefits.

A rating in excess of 20 percent for DJD of the right knee with partial right medial meniscectomy, based on locking, pain and effusion, is denied.

A separate 10 percent evaluation for pain on motion with X-ray evidence of degenerative arthritis associated with DJD of the right knee with partial right medial meniscectomy, is granted for the period prior to January 25, 2010, subject to controlling regulations applicable to the payment of monetary benefits.

A separate 10 percent evaluation for limitation of extension associated with DJD of the right knee with partial right medial meniscectomy, is granted for the period from January 25, 2010, subject to controlling regulations applicable to the payment of monetary benefits.   



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


